Per Curiam,
— Plaintiff instituted an action of assumpsit, claiming, that, from, about. April 1, 1940, through the year 1947, at various times he made deposits of cash in’defendant bank in the aggregate sum of $4,600, that his demand for payment ..of these deposits had been refused, and that he is unable to set forth dates and amount by reason of the fact that his only written record was his passbook which is in the possession and under the control of defendant, and which defendant has refused to return to him.
Defendant has filed, under the title of “Preliminary Objections,” a lengthy statement that its diligent Search discloses no such account, and asks for a more specific complaint. . .
After a careful review of these pleadings, treating the pleading filed by defendant ■ as preliminary objections, we think the allegations of fact should, more properly be contained in an answer. .
' Under the circumstances alleged in the compláint it is obvious, if the deposits were made, defendant should *142have in its possession all of the details which it demands to be embodied in an amended complaint.
We believe under the peculiar circumstances related in this complaint, the allegations of the complaint are sufficient to require an answer. The preliminary objections should be dismissed and defendant should file an answer on the merits.
And now, April 23,1951, it is ordered that the preliminary objections be dismissed and defendant be required to file an answer within 30 days from the date of this decree.